226 F.3d 842 (7th Cir. 2000)
Bernadette Tavernor, et al., Plaintiffs-Appellants,v.Illinois Federation of Teachers  and University Professionals of  Illinois Local 4100, Defendants-Appellees.
No. 99-2766
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 21, 2000Decided September 6, 2000

Appeal from the United States District Court  for the Central District of Illinois, Springfield Division.  No. 99-3050--Jeanne E. Scott, Judge.
Before Posner, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Two points in the  area of public labor relations are by now well  established. First, public employers may have a  collective bargaining agreement with a union that  requires all employees, union members and  nonmembers alike, to contribute to the union's  representational activities--that is, the  agreement may include a "union security clause."  Second, those who object to nonrepresentational  activities of the union have the right to pay  fees that exclude contributions to those  activities--so-called "fair share fees." See  Hudson v. Chicago Teachers Union Local No. 1, 475  U.S. 292, 302 (1986), citing Abood v. Detroit Bd.  of Educ., 431 U.S. 209 (1977).


2
In this case, we must assess the system used by  the union representing certain clerical employees  of the University of Illinois at Springfield to  implement those rules, to ensure that this system  respects the First Amendment rights of objecting  employees. The district court upheld the union's  system. We conclude, however, that even though  the union followed the mechanics of certain  statutory procedures established by the State of  Illinois, its system in operation did not provide  sufficient protection to the objectors. We  therefore reverse and remand for further  proceedings.


3
* The plaintiff employees work in a bargaining  unit represented exclusively by the University  Professionals of Illinois, Local No. 4100 (UPI),  an affiliate of the Illinois Federation of  Teachers (IFT). IFT in turn is an affiliate of  the American Federation of Teachers, a national  labor organization. The University's collective  bargaining agreement (CBA) makes UPI the  recognized exclusive bargaining agent for members  and nonmembers alike. It also contains a union  security clause that requires employees either to  join the union or to pay "fair share fees" to  cover the cost of their representation in  collective bargaining.


4
Fair share fees are the solution to free rider  problems in the collective bargaining context.  Unions assist employees by helping them bargain  more effectively with employers. The idea is the  simple "strength in numbers" aphorism: if  employees are united and speak with one voice,  they are more likely to get what they want. Not  all employees want to join unions, however. This  presents a possible free-rider problem because  all employees are covered by a collective  bargaining agreement, it is possible for  employees who elect not to join the union to reap  the benefits of the union's representation  without paying the dues associated with union  membership. And if representation is "free",  fewer employees would elect to join unions,  leaving it to their co-workers to bear the costs.  Fair share fees ensure that the costs of  collective bargaining are borne by all employees,  regardless of their choice to join the union.  Lehnert v. Ferris Faculty Ass'n, 500 U.S. 507,  517 (1991); Communications Workers of America v.  Beck, 487 U.S. 735, 748 & n.5 (1988); Ellis v.  Brotherhood of Ry., Airline & S.S. Clerks, 466  U.S. 435, 447 (1984); Abood, 431 U.S. at 221-22,  224.


5
The Illinois legislature has adopted the  Illinois Educational Labor Relations Act (IELRA),  115 ILCS 5/1 et seq., which establishes  procedures governing collective bargaining  arrangements between public educational  institutions and their employees, including the  assessment of fair share fees for objectors. See  115 ILCS 5/11. The Illinois Education Labor  Relations Board (IELRB) administers the IELRA,  and among other things, resolves disputes between  objectors and unions regarding fair share fees.  Under the IELRA and the governing regulations,  see Ill. Admin. Code sec. 1125.10 et seq., unions  and employers may agree to charge fair share fees  to public employees who are not members of the  union but are covered by the collective  bargaining agreement. The union certifies the  amount of the fair share fee to the employer. The  amount certified can neither exceed union dues  nor include any costs related to supporting  candidates for political office. The employer  deducts the certified fair share fee from  nonmembers' earnings and pays the fee to the  union. At least two weeks before the deductions  begin, the union must provide notice of the fair  share fee to all nonmembers as well as the right  to object to that amount. Ill. Admin. Code sec.  1125.20.


6
A nonmember has six months after the first  deduction in which to object to the fair share  fee; the nonmember waives any objection to fees  collected before the objection. Id. sec. 1125.30.  Objections are effective only for the year in  which the fair share fee is sought, id., so  objections must be renewed on an annual basis. If  a nonmember objects to the amount of the fair  share fee (either in whole or in part), the  objecting nonmember's full fee continues to be  deducted; however, the fee (or the portion  thereof in dispute) is placed in an interest-  bearing escrow account managed by the IELRB or  the union. The IELRB then consolidates all fair  share fee objections for a single bargaining unit  and conducts an administrative hearing to  determine the correct fair share fee. Id. sec.  1125.60. The hearing is held within 30 days of  the last possible time for filing objections--in  other words, seven months after the first  deduction. Id. sec. 1125.80.


7
IFT developed the fair share fee program  adopted by UPI. Because UPI represents  educational employees, it uses the school year  calendar for the calculation (and deduction) of  fair share fees. As provided for in the IELRA,  the University automatically deducts fair share  fees from nonmembers' paychecks. In this case,  UPI has instructed the University to deduct an  amount equivalent to 100 percent of union dues as  nonmembers' fair share fee payment. The notice  UPI sent to nonmembers indicates the amount of  the fair share fee (expressed as a percentage of  union dues) as well as information about how the  fee was calculated. For the 1997-98 school year,  the notice said that the fair share fee was 84.46  percent of full union dues; for the 1998-99  school year it was 86.78 percent. Notwithstanding  those calculated percentages, however, in both  years the notice also said that a fair share fee  equivalent to 100 percent of union dues would be  deducted. The notice indicated how objections  could be filed with the IELRB. As the IELRA  requires, when someone objects, the full amount  of the deducted fees (i.e., 100 percent of the  union dues for that objector) is held in an  interest bearing escrow account managed by the  IELRB. If a person does not object within the  period allowed, he waives the right to object to  the fee, and the UPI receives the amount deducted  (in this case, 100 percent of union dues) in its  entirety.


8
The plaintiffs filed objections to the  collection of funds exceeding the calculated fair  share fee with the IELRB for both the 1997-98 and  1998-99 school years. As the system required, the  University continued to deduct an amount  equivalent to 100 percent of union dues from  their paychecks, but it placed these funds in an  escrow account instead of turning them over to  the union. In July 1998, the IELRB consolidated  the plaintiffs' objections to the 1997-98 fees  and set a hearing for September 10, 1998. The  hearing was eventually held on October 30, 1998;  the Administrative Law Judge rendered a decision  on May 17, 1999.


9
Just before the IELRB hearing was scheduled to  take place, IFT had offered all objectors an  immediate refund, in an amount greater than the  calculated non-chargeable portion of the fee, in  exchange for dropping their objections. The Labor  Board approved the withdrawal of their charge and  disbursed their escrowed fees, thinking that the  settlement had been accepted. In fact, it had not  been. Instead, the plaintiffs had withdrawn their  objections without accepting the settlement  offer, without notifying the union, and without  telling their lawyer. (This explains why these  plaintiffs, although listed as objectors at the  initial stages of the proceeding, are absent from  the list of objectors at the conclusion of the  IELRB proceedings.) The union attempted to  rectify the situation when it discovered what had  happened by determining the amount that had been  disbursed from the plaintiffs' escrowed funds,  adding interest at the prime rate through May  1999, and sending the non-chargeable amounts to  the plaintiffs' attorney.


10
None of this satisfied the plaintiffs, who were  out to establish a broader principle. Tavernor,  along with Richard Barnes, Carol Dixon, Cynthia  Ervin, Donna Johnson, Peggy Kitchen, Ginger  Mayer, Angela Pezold, Marcia Rossi, and Linda  Squires, filed a class action complaint on behalf  of (1) all nonmembers who were not notified that  they could object to the Union's collection of  fees for indisputably nonchargeable activities  and have their fee reduced accordingly and (2)  nonmembers who took the step of making their  objection known to UPI. The plaintiffs asked to  have the union fair share fee collection  procedure declared a violation of the First  Amendment. They argued that UPI's process does  not include sufficient procedural safeguards (as  required under the First and Fourteenth  Amendments) and that UPI must reduce fair share  fees upon receipt of the nonmembers' objection  for all costs that are indisputably not  chargeable to collective bargaining. By way of  relief, they sought an injunction against the  collection of fair share fees and a refund with  interest of all funds they had paid which were  not chargeable to them as a fair share fee. UPI  and IFT moved to dismiss the complaint for  failure to state a claim (or, in the alternative,  to defer to proceedings before the IELRB). The  district court treated the motion as one for  summary judgment and ruled in favor of UPI and  IFT.

II

11
The Supreme Court has laid out three  requirements for the collection of "fair share  fees": the union must (1) provide "an adequate  explanation of the basis for the fee"; (2) give  the nonmember "a reasonably prompt opportunity to  challenge the amount of the fee before an  impartial decisionmaker"; and (3) have "an escrow  for the amounts reasonably in dispute while such  challenges are pending." Hudson, 475 U.S. at 310.  Because the payment of a fair share fee has an  effect on the objectors' First Amendment rights,  the procedures used to collect "fair share fees"  must be "carefully tailored to minimize the  infringement" on those rights. Id. at 303; see  also Lehnert, 500 U.S. at 519 (holding union's  expenses for activities germane to the collective  bargaining process may be chargeable to  nonmembers where they do not "significantly add  to the burdening of free speech that is inherent  in the allowance of an agency or union shop").  The employee bears the burden of protecting her  First Amendment rights. If she believes that the  union has incorrectly calculated the fair share  fee or has included expenses related to political  or other expression to which the employee does  not wish to contribute, she must make her  objection known. International Ass'n of  Machinists v. Street, 367 U.S. 740, 774 (1961).  Once an employee objects, the burden shifts to  the union to demonstrate that its fair share fee  was correctly calculated and does not include  expenditures related to non-germane matters.  Hudson, 475 U.S. at 306.


12
Because the employees' First Amendment rights  are at stake, "the procedure [must] be carefully  tailored to minimize the infringement." Hudson,  475 U.S. at 303; see also id. at 309 (specifying  requirements "necessary to minimize both the  impingement and the burden"). For the objector,  even a requirement that she support the  collective bargaining representative through fair  share fees potentially affects her First  Amendment rights and may "interfere in some way  with [her] freedom to associate for the  advancement of ideas, or to refrain from doing  so, as [s]he sees fit." Abood, 431 U.S. at 222.  For this reason, it is critically important to  ensure that the fair share fee collection  mechanism is no more burdensome on employees'  rights than necessary. See Hudson, 475 U.S. at  307 n.20; see also Dashiell v. Montgomery County,  Md., 925 F.2d 750, 754 (4th Cir. 1991).  Furthermore, "[t]he amount at stake for each  individual dissenter does not diminish [the First  Amendment] concern. For, whatever the amount, the  quality of respondents' interest in not being  compelled to subsidize the propagation of  political or ideological views that they oppose  is clear." Hudson, 475 U.S. at 305.


13
In general, there are three systems used to  collect fair share fees, some of which satisfy  these concerns more easily than others. Under a  rebate system, the union collects the full amount  of dues, spends them, and then refunds to  nonmembers the portion that it was not allowed to  exact from nonmembers in the first place (that  is, the amount exceeding collective bargaining  costs). Rebates of this kind--where the union  itself has the disputed funds for a period of  time--are no longer used in contexts where First  Amendment rights are in play (such as the cases  of public employers or those falling under the  Railway Labor Act). The problem is simple: such  a system effectively requires the objector to  make an involuntary (even if temporary) loan to  the union that can be used for expenses not  related to collective bargaining. See Ellis, 466  U.S. at 443-44.


14
In striking down rebate systems, however, the  Court also signaled what kind of system would be  acceptable, noting that "there are readily  available alternatives, such as advance reduction  of dues and/or interest-bearing escrow accounts,  that place only the slightest additional burden,  if any on the union." Id. In an advance reduction  system, the union collects only what it has  calculated to be the fair share fee (with,  perhaps, a slight cushion to cover any possible  calculation errors) and no more. In an escrow  system (or "deduction-escrow-refund" system, as  it has been described, Grunwald v. San Bernadino  City Unified Sch. Dist., 994 F.2d 1370, 1372 (9th  Cir. 1993)), the union collects some amount from  nonmembers (either an amount equal to full union  dues, the estimated "fair share fee," or the fair  share fee plus some cushion). The union places  the fees collected from nonmembers into an  interest-bearing escrow account. Depending on the  particular system, the union may place into  escrow either the full amount collected or only  the amount reasonably in dispute. The funds  remain in escrow, and cannot be spent by the  union, until one of two things happens: either  (1) the nonmember does not object to the union's  collection of the funds, in which case the funds  are released to the union, or (2) the nonmember  objects to the collection of the funds and the  proper fair share fee amount is decided by an  impartial decisionmaker. In either case, the  party who has a right to the funds receives them  with interest.


15
The UPI procedure at issue here is of the  deduction-escrow-refund ilk. What is somewhat  unusual about the procedure is that UPI collects  and escrows an amount that it concedes is more  than the calculated fair share fee. That is,  rather than collect an amount equal to or only  slightly exceeding the 80-odd percent of union  dues that UPI has calculated is allocable towards  "chargeable" expenses (that is, costs associated  with collective bargaining), UPI has the  university collect 100 percent of union dues from  all employees of the bargaining unit, members and  nonmembers alike. It does so even though in  recent memory its chargeable expenses have never  gone much higher than approximately 85 percent of  union dues. The objectors thus have two points to  make first, the conventional complaint about the  union's calculation of its fair share charge  (i.e., what expenses are chargeable), and second,  the more uncommon complaint about the systematic  collection of amounts that admittedly exceed the  costs of collective bargaining. The plaintiffs  claim that this is not the kind of narrowly  tailored procedure required by the Supreme  Court's decisions, and that nothing less than  some sort of advance reduction system would be  constitutional under Hudson.


16
The circuits are split as to whether such an  absolute rule exists. Most have found that either  advance reduction or a "deduction-escrow-rebate"  approach can satisfy Hudson, as long as the  particular procedure provides sufficient  information to nonmembers and a prompt, impartial  method through which nonmembers can challenge the  calculation of the fee. See Grunwald, 994 F.2d at  1373-76; Pilots Against Illegal Dues v. Air Line  Pilots, 938 F.2d 1123, 1132-33 (10th Cir. 1991);  Gibson v. The Florida Bar, 906 F.2d 624, 631  (11th Cir. 1990); Crawford v. Airline Pilots  Ass'n Int'l, 870 F.2d 155, 161 (4th Cir. 1989);  Hohe v. Casey, 868 F.2d 69, 72 (3d Cir. 1989);  Andrews v. Educational Ass'n of Cheshire, 829  F.2d 335, 339 (2d Cir. 1987). These courts have  found that escrow accounts satisfy the First  Amendment, because (unlike a rebate) an escrow  does not give the union even temporary use of the  dissenters' funds to pay for political or other  sorts of speech. They also rely on language in  Ellis suggesting that escrow accounts are a  constitutional alternative. See 466 U.S. at 444.  Other courts have not read Ellis quite that  broadly, observing that the Court may have had in  mind the use of escrow accounts only for disputed  amounts. In Hudson, for example, it referred to  an escrow "for the amounts reasonably in dispute  while such challenges are pending." 475 U.S. at  310 (emphasis added). This has led the Sixth  Circuit to hold that only advance reductions  comply with the First Amendment. See Tierney v.  City of Toledo, 824 F.2d 1497, 1504-05 (6th Cir.  1987). Tierney held unconstitutional a fair share  collection procedure under which the union  collected a fee equal to 100 percent of union  dues and refunded the nonchargeable amount upon  objection. See also Damiano v. Matish, 830 F.2d  1363, 1370 (6th Cir. 1987).


17
In addition to the question whether an advance  reduction is the only constitutionally acceptable  option, several other aspects of fair share fee  procedures have also come under attack. See,  e.g., Kidwell v. Transportation Communications  Int'l Union, 946 F.2d 283, 304 (4th Cir. 1991)  (must the calculation of the fair share fee be  done by professional accountants or an  independent auditor); Ping v. National Educ.  Ass'n, 870 F.2d 1369, 1374 (7th Cir. 1989)  (same); Pilots Against Illegal Dues, 938 F.2d at  1132 (how accurate must the calculation be and  what level of detail is required); Dashiell, 925  F.2d at 756 (same); Shea v. International Ass'n  of Machinists and Aerospace Workers, 154 F.3d  508, 515 (5th Cir. 1998) (can an annual objection  be required); Gibson, 906 F.2d at 632  (composition of arbitral panel). The theme that  we perceive in these cases is a familiar one: each fair share fee procedure must be assessed as  a whole, to ensure that it meets the "careful  tailoring" requirement of Hudson.


18
Our review of UPI's fair share collection  procedure convinces us that the burdens it places  on objectors are too great under Hudson. To begin  with, the independent dispute resolution  procedure is far from prompt. Under the IELRA,  objections do not even begin to be processed  until six months after the initial deduction is  made. The objections must then be consolidated  and a hearing scheduled. It then takes an  additional four to six months for the decision to  be made. And, if either the union or the  objectors disagree with the decision, the funds  remain in escrow pending the resolution of an  appeal. Thus, for at least a year, the objector  does not have access to the portion of her funds  that no one ever claimed the union could keep.  Cf. Grunwald, 994 F.2d at 1372-73 (upholding fair  share fee dispute procedure where lag between  objection and decision was between two and three  months). Moreover, the IELRA requires objections  to be renewed annually, which places an  additional burden on objectors. No sooner does  the objector complete one round than, like  Sisyphus with his rock, he must begin anew with  another. See Shea, 154 F.3d at 515.


19
It is important to note that the IELRA system  itself does not require the 100% escrow that UPI  uses. Our remarks should therefore not be taken  as facial criticism of the IELRA; we are  addressing only the way that mechanism is being  used here. The union collects some funds that it  realizes it would not be entitled to retain over  a proper objection (but that it is equally  entitled to keep if the nonmember chooses not to  object). Before the deductions are made, the  union has calculated the fair share fee (84 to 86  percent of union dues). The union then requests  the university to deduct an amount equivalent to  full union dues from nonmembers' paychecks. From  the point of view of the dissenting subset of  nonmembers (however large that may be), although  there is no dispute regarding approximately 15  percent of the funds collected, they are  nonetheless deprived of those funds for well over  a year. This system places a significant burden  on the objection process.


20
True, UPI responds, but two factors operate  together to save it: first, the union does not  get the benefit of the funds either, because they  are in an outside escrow account managed by  IELRA, and second, when the dust settles the  objectors get the monies they are due with a  proper interest payment. UPI does bear a slight  burden under the disputed system: it, too, is  deprived of funds to which it is indisputably  entitled while dissenters' objections wend their  way through the administrative system. Indeed, as  a percentage, the union loses far more, because  its ultimate share of the escrowed funds is some  85 percent of the total, while the dissenters'  share is only about 15 percent. From a legal  point of view, however, this simply rephrases the  question: can the union deprive the objectors of  the use of their money for lengthy periods of  time, as long as the ultimate payment is with  interest? As a practical matter, we agree that  the system seems a bit odd at first: why would  UPI design a system that results in its being  deprived of funds due to it? There are two  possible answers. The answer may lie in the  relative size of the two classes of employees. At  oral argument, counsel for UPI estimated that out  of 80,000 represented employees, fewer than 100  object in any given year. By certifying the  maximum fair share fee possible (100 percent of  dues), UPI may be maximizing what it stands to  gain through forfeiture. Coupling that fact with  the reality that the 15 percent shares for the  objectors are relatively small dollar amounts in  absolute terms, the union's incentive to handle  things this way may be more apparent. We  therefore do not think that the reciprocity of  burdens saves this system.


21
UPI's point about interest is in principle a  valid one. In case after case, we point out that  a person is fully compensated for the temporary  deprivation of money if the repayment is made  with a market rate of interest. See, e.g., Medcom  Holding Co. v. Baxter Travenol Lab., Inc., 200  F.3d 518, 519 (7th Cir. 1999); In re Milwaukee  Cheese Wis., Inc., 112 F.3d 845, 849 (7th Cir.  1997). If the money is in an escrow account, the  objector has given nothing to the union to use,  answering the Supreme Court's objection in Ellis.  And if the ultimate repayment after the  adjudication is over is made with interest, there  is no economic loss. The problem with this  picture, however, lies in the Supreme Court's  caution that the procedures for administering  fair share systems must be structured so as to  minimize the burden on the objectors' First  Amendment rights. Anyone who has read even the  first thing in law and economics literature  (perhaps Ronald Coase's Nobel Prize-winning  works, including his path-breaking article on The  Problem of Social Cost, 3 J. Law & Econ. 1) will  be familiar with the concept of transaction  costs. The interest payment will compensate the  objectors for the lost use of their money during  the adjudicative process, but it will not  compensate them for the transaction costs they  incur in order to obtain it. The Supreme Court  has not asked for the impossible--it has not  demanded that unions find a way to reduce  transaction costs to zero--but it has sent the  message that unions must use systems that will  keep these costs to a manageable level. See also  Grunwald, 994 F.2d at 1375 (stressing the need to  keep procedural burdens down, especially in light  of the small sums involved); Shea, 154 F.3d at  515 (same). It is in that light, therefore, that  we complete our review of the system the UPI  uses.


22
In support of its procedure, UPI relies heavily  on the Ninth Circuit's opinion in Grunwald, in  which the court upheld a deduction-escrow-refund  procedure that the union thinks was similar to  its own. But the devil is in the details, and it  is the details of the Grunwald system that  distinguish it from UPI's. In Grunwald, as here,  an amount equal to 100 percent of union dues was  deducted from nonmembers' paychecks, and  nonmembers' fees were placed in an interest-  bearing escrow account. The difference lay in  precisely the transaction cost point we have just  made. In Grunwald, nonmembers did not have to go  through such a cumbersome dispute procedure in  order to collect their refund. Instead, once a  nonmember submitted a notice to the union  objecting to the use of her fees, she could  either accept the union's calculation of the fair  share fee, in which case she would receive a  refund from the union for the excess, or, if she  disputed the union's calculation of the fee, she  could request that the appropriate fee be  determined through arbitration. See Grunwald, 994  F.2d at 1372-73. The contrast with the current  system is immediately evident. (We do not believe  that the union's offer here to settle the case on  the eve of litigation transforms this system into  the Grunwald one; settlement is a matter of  grace, while the system in Grunwald was a matter  of right.)


23
In our case, those who wish to object (who, it  is worth noting, may be a smaller group than  those who do not choose to become union members)  bear a substantial burden no matter what they do: they can object and spend substantial time and  energy to collect their refund, or they can forgo  the hassle of objecting and forfeit the funds.  The union only benefits: it either gets exactly  what it is due or, for those who do not have the  time or energy to fight, more than what it is  due. We emphasize that these observations pertain  to the system we are reviewing in this particular  case, where there is a persistent difference of  approximately 15 percent between the amounts  collected and the fair share fee. Unions are  entitled to use reasonable estimates to collect  amounts that include a cushion. The transaction  cost argument, in short, is a double-edged sword.  Nothing we say here should be understood to mean  that objectors have the right to impose  unreasonable transaction costs on unions either,  as for example by forcing them to engage in  elaborate escrow and arbitration procedures over  a couple of dollars, as long as a process is in  place to make sure the books are ultimately  balanced properly for all concerned. Our only  point is that these facts do not present such a  case for the union.


24
UPI's primary argument for its objection  procedures is that the current system is more  simple for the University's payroll. We are not  convinced that it would be particularly hard for  UPI to instruct the University to deduct the  calculated fair share fee plus a slight cushion  (1-2 percent, for example) from each objector and  place the cushion plus any amounts in dispute in  escrow, or for the University to adjust each  employee's deduction once he or she objects.  (There would be no need for such an instruction  until an objection was filed, however.) Payroll  systems process different sorts of deductions for  different employees all the time. We also note  that "[t]he IFT amended the recommended fair  share fee program for the 1997-98 membership year  from an advance reduction to a post-objection  refund program." Affidavit of James Geppert, Jr.,  Secretary-Treasurer of IFT, dated April 13, 1999.  If the advance reduction was possible a few years  ago, we find it hard to understand why it is  unmanageable today. In addition, the union does  not argue it would be too burdensome for it to  figure out who the objecting employees are each  year. Cf. Grunwald, 994 F.2d at 1376 (finding  adequate explanation for deduction-escrow-refund  system where employees were employed on a year-  to-year basis).


25
Furthermore, UPI's present system is not the  only one available to it. There is at least one  other procedure it could use to deduct its fair  share fees that would both comport with the IELRA  and be less burdensome on objectors' free speech  rights. The UPI could fashion a system similar to  the one approved in Grunwald. That is, the UPI  could continue to certify a fair share fee equal  to 100 percent of union dues. Upon objection,  however, the UPI would deduct only the calculated  fair share fee from the objectors' paychecks  (that is, the percentage of union dues that the  UPI currently includes in its notice). If the  objecting employee contested the amount  calculated by the UPI, the amounts in dispute  could be placed in escrow and the statutory  procedures followed for the adjudication of that  dispute. Cf. Grunwald, 994 F.2d at 1372-73.


26
We reiterate finally that in coming to this  decision we need not and do not strike down the  IELRA. UPI and IFT are correct that Illinois law  provides "the exclusive method for handling fair  share fees upon the filing of an objection by an  employee." Ill. Admin. Code sec. 1125.10. The UPI  procedure tracks the IELRA--the union provides  notice of the fair share fee, holds objectors'  fees in escrow, and allows an impartial  decisionmaker (the IELRB) to determine if the  fair share fee (i.e. the chargeable expenses) was  correctly calculated. What is at issue here is  not the system, but the inputs into that system: that is, whether the union may collect more than  its calculated fair share fee and force objectors  to take action in order to get their money back.  In other words, what is at stake is not the  facial validity of the IELRA; it is only the  application of those procedures in UPI's contract  with the University. See Robinson v. State of New  Jersey, 806 F.2d 442, 446-47 (3d Cir. 1986)  (discussing difference between facial and as  applied challenges in this context).

III

27
We conclude that UPI's practice goes beyond  what Hudson permits because it imposes excessive  burdens on objectors without adequate  justification. We therefore REVERSE the district  court's summary judgment for UPI and IFT and REMAND  to the district court for further proceedings  consistent with this opinion.